EXHIBIT 10(c)

 

The Extension of Amended and Restated Executive Employment Agreement and
Retention Payment Program (Extension Agreements) are effective for the President
and all Vice Presidents of the Registrant and extend the terms of the Amended
and Restated Executive Employments Agreements dated April 19, 2002 and the
Retention Payment Program agreements dated between March 4, 2002 and March 14,
2002. The effective dates of the Extension Agreements range between October 28,
2003 and November 11, 2003 and have expiration dates that vary between January
5, 2007 and July 31, 2008. The provisions of the Retention Payment Program
agreements expire on the earlier of July 31, 2008 or the date on which the
officer’s employment agreement with the Company terminates (after giving effect
to all extensions and renewals thereof). Other than base salaries, length of
contracts, the employees’ titles and the dates on which the employees’
obligations to repay their Fidelity Payments end, there are no other differences
in the terms of the Extension Agreements, the body of which is provided in this
Exhibit.

 

EXTENSION

of

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

and

RETENTION PAYMENT PROGRAM

 

This Extension of Amended and Restated Executive Employment Agreement and
Retention Payment Program (this “Agreement”) is made this              day of
                        , 20             by and between NORTH PITTSBURGH
TELEPHONE COMPANY, a Pennsylvania business corporation having its principal
office at 4008 Gibsonia Road, Gibsonia, Pennsylvania 15044-9311 (hereinafter
called “Employer”), and                         , whose residential address is
                                              (hereinafter called the
“Employee”).

 

WHEREAS, Employee is currently employed by Employer as an executive officer
subject to the terms of an Amended and Restated Executive Employment Agreement
dated April 19, 2002 (the “Existing Employment Agreement”);

 

WHEREAS, both Employer and Employee desire to amend the Existing Employment
Agreement to extend the Initial Term (as defined in the Existing Employment
Agreement), to record Employer’s agreement regarding minimum levels of certain
employee benefits, and to clarify that Employee’s obligations with respect to a
Fidelity Payment (as such phrase is used in the Existing Employment Agreement)
terminate with the expiration of the Initial Term as set forth in the Existing
Employment Agreement (that is, with the expiration of the Initial Term without
giving effect to the extension of the Initial Term provided for by this
Agreement);

 

WHEREAS, Employer and Employee also are the parties to a letter agreement dated
                    , 20         pertaining to and headed “Retention Payment
Program” (the “Retention Payment Program Agreement”);

 

WHEREAS, both Employer and Employee desire to extend the Retention Payment
Program Agreement;

 



--------------------------------------------------------------------------------

EXHIBIT 10(c)

 

NOW, THEREFORE, for and in consideration of the mutual promises, agreements and
covenants herein contained, Employer and Employee, each intending to be legally
bound, agree as follows:

 

1. Extension of Initial Term; Employee Consent to Renewal. Paragraph 2 of the
Existing Employment Agreement is amended as follows:

 

(a) The first sentence of Paragraph 2 of the Existing Employment Agreement is
amended to read in its entirety as follows: “The initial term of employment
under this Agreement shall be              years and              months in
length; such term commenced on September 1, 1999 and shall terminate at 5 p.m.
on                             , 20         (the “Initial Term”).”

 

(b) The following sentence is added before the last sentence of Paragraph 2 of
the Existing Employment Agreement: “Any exercise of Employer’s right to renew
Employee’s employment under this Agreement pursuant to the preceding sentences
shall be with the consent of Employee.”

 

2. Non-Reduction of Certain Benefits. Clause (iii) of the first sentence of
Paragraph 4(a) of the Existing Employment Agreement is amended to read in its
entirety as follows: “(iii) include the Employee as a participant in the
Employer’s salaried employees’ benefit programs and, on and after June 30, 2003,
provide to Employee benefits under each such salaried employees’ benefit program
that are no less favorable to Employee than the benefits that were provided to
Employee under such benefit plan on June 30, 2003, including without limitation
post retirement benefits other than pension benefits;”.

 

3. End of Fidelity Payment Obligations. Paragraph 11(b) of the Existing
Employment Agreement is amended to the extent that the following sentence is
added at the end of the second paragraph of such Paragraph 11(b): “This second
paragraph of this Paragraph 11(b) shall not apply if termination occurs after
                    , 20     or under the circumstances of a “change of Control”
as described in Paragraph 12(c) hereto.”

 

4. Confirmation of Existing Employment Agreement. All terms and provisions of
the Existing Employment Agreement as extended and amended by this Agreement
remain in full force and effect.

 

5. Retention Payment Program. Section VI of the Retention Payment Program
Agreement is amended to read in its entirety as follows: “The Retention Payment
Program shall automatically terminate on July 31, 2008, and this Agreement shall
terminate on the earlier of such date and the date your employment agreement
with the Company terminates (after giving effect to all extensions and renewals
thereof and the provisions of the last sentence of Paragraph 2 of your
employment agreement with the Company), if a Change of Control has not occurred
on or before such termination date, unless, in either case, the Company extends
such termination of the Retention Payment Program or this Agreement.”

 

6. Counsel. Employee acknowledges that he has been provided with notice that he
may review this Agreement with legal counsel of his choosing prior to signing.
Employee further acknowledges that Employee has had adequate time to exercise
the opportunity to consult with legal counsel of his choosing with regard to
this Agreement and that he is entering into this Agreement after having had full
opportunity to review its provisions.

 

7. Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

 



--------------------------------------------------------------------------------

EXHIBIT 10(c)

 

IN WITNESS WHEREOF, Employer and Employee have executed this Agreement the day
and year first above written.

 

       

NORTH PITTSBURGH TELEPHONE COMPANY

Attest:

                By    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

 